ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule l:20-3(g) and Rule 1:20-11 recommending that JUAN R. GALIS-MENENDEZ of UNION CITY, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that JUAN R. GALIS-MENENDEZ is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JUAN R. GALIS-MEN-ENDEZ, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JUAN R. GALIS-MENENDEZ be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.